Title: To George Washington from Captain Epaphras Bull, 28 August 1778
From: Bull, Epaphras
To: Washington, George


          
            Sir
            Motts Mills [N.Y.] 6 OClock Friday morning [28 August 1778]
          
          I have to Inform your Excellency that the Fleet of Transports which lay at Frogs Neck
            have this morning made their appearence Round the  Point they are now
            lying at Anchor, they are so Intersperced amonge the Islands that it is difficult to
            Assertain their Number their appears to be near 20 Ships I shall Acquaint your
            Excellency of there first movement, the Fleet mentioned in my Report of Last Evening, at
            the Etward are now Coming down before the Wind their is 50 Sail which I have Counted
            this Morning 5 of which appears to be Ships the Others Brigs Sloops &c. I hope
            in a few hours to be able to give your Excellency a better Acct.
          N:B. the Transports now lying near Frogs Neck, appeard thire when I first came down
            this morning & am not Certain whether they did not go past in the Night from the
            Etward tho I think it very Improbable. I have the Honour to be your Excellencys most Obt
            Hble servant
          
            Epaps Bull
          
        